Citation Nr: 0920181	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  00-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
chronic heart disorder.

2. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had honorable service from September 1973 to 
September 1975, and from April 18, 1977, to September 13, 
1985.  An unappealed administrative decision in January 1993 
determined that the Veteran's service for the time period 
from September 14, 1985, to October 11, 1991, was under other 
than honorable conditions constituting a bar to VA benefits 
for that period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

As was reported in the May 2008 Board decision, at the 
January 2003 VA examination, the Veteran reported that he had 
"hearing loss and tinnitus since 1991 which he feels is 
secondary to engine room noises as he was a machinist's mate 
in the United State Navy."  Also, in an October 2004 
statement from the Veteran's VA psychiatrist, it is suggested 
that the Veteran may be in need of a payee for this VA 
compensation.  Neither of these issues has been addressed 
since the May 2008 Board decision.  These matters are AGAIN 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claims for service connection for a chronic 
heart disorder and for hypertension were remanded in May 
2008.  As is explained below, the remand orders were not 
properly complied with.  If any action required by a remand 
is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  While 
the Board regrets the delay, another remand is required to 
ensure that the Veteran's claims are appropriately developed 
prior to a Board decision.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As was reported in the May 2008 remand, the January 2003 VA 
examination report shows that there were pending clinical and 
diagnostic tests at the time of examination.  These tests 
were not provided with the examination report, nor were they 
discussed by the examiner.  The Board remanded, because VA 
must obtain all relevant evidence in the control of a federal 
department or agency, including VA medical records.  38 
C.F.R. § 3.159(c)(2) (2008).  These reports must be 
associated with the claims folder, so the Board remanded the 
matter with the instruction for the RO and/or Appeals 
Management Center (AMC) to do just that.  

A review of the claims folder reveals that no additional 
evidence, the 2003 diagnostic testing in particular, was 
added to the claims folder following the Board's remand.  The 
January 2009 Supplemental Statement of the Case (SSOC) 
suggests that "treatment reports from the VAMC Houston were 
obtained for the period of January 2003."  Such records are 
completely nonresponsive to the Board's remand order.  The 
January 2003 VA examination took place on January 31, 2003, 
the last day of the month.  Any testing pending at that time 
would have had to take place on or after January 31, 2003.  
The Board reviewed the outpatient treatment records closely 
and they skip from a January 29, 2003, note to a March 2003 
mental health note.  There is no additional records in the 
file to show which diagnostic tests were pending at the time 
of the January 2003 examination.  It, therefore, appears to 
the Board that either its May 2008 remand order to obtain 
those records was ignored, or that the VA examination order 
of those diagnostic tests was never carried out.  Either way, 
the matter is not ready for appellate review.  An examination 
with the benefit of appropriate diagnostic testing, 
especially when a medical professional deems such testing 
necessary, is essential to this claim.  The January 2003 
examiner concluded that there is an absence of a clinical 
diagnosis with regard to the Veteran's heart and hypertension 
claims.  The examiner, however, ordered diagnostic testing 
according to the report.  The results of that testing are 
imperative.  As such, if the testing as ordered by the 
January 2003 VA examiner took place, then the results should 
be made part of the record.  If they did not, then the 
Veteran should be afforded a new examination, because the 
January 2003 examination report would be incomplete and, 
therefore, inadequate.  As such, while the Board regrets the 
delay in adjudicating these claims, which have been pending 
for some time, a remand is required to ensure that VA has 
adequately met its duty to assist the Veteran in this matter.

The Board's remand order with regard to VA's duty to notify 
the Veteran was also inadequately followed.  The Veteran's 
claim for service connection for a chronic heart disorder was 
denied in a January 1993 rating decision and not appealed.  
The Veteran filed the current claim in April 1998.  While the 
RO ultimately reopened the Veteran's claim and considered it 
on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

As such, this claim must be developed under the laws 
pertinent to new and material evidence claims.  Under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), there are VA notice 
requirements for new and material evidence claims.  In 
particular, under Kent, VA must notify the Veteran of the 
elements of his claim and of the definition of "new and 
material evidence."  The Veteran filed his claim prior to 
August 29, 2001, therefore, an older definition of what 
constitutes new and material evidence must be applied.  Under 
the older definition, new and material evidence means not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously of 
record is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  When providing the Veteran with a 
definition of new and material evidence, this older 
definition must be used.  

Kent also requires that VA give the Veteran notice of 
precisely what evidence is necessary to reopen the claim, 
depending upon the basis of the previous denial.  The post-
remand notice to the Veteran in this case is entirely 
inadequate in this regard.  The May 2008 letter stated, 
"Your claim was previously denied because the evidence 
reviewed in connection with the current claim does not 
constitute new and material evidence because it duplicates 
evidence already of record."  This is hardly a precise 
description of the evidence required to reopen the claim.  
The May 2008 letter fails to meet the Kent requirements.  
Again, if any action required by a remand is not undertaken, 
or is taken in a deficient manner, appropriate corrective 
action should be undertaken.  While the Board regrets the 
delay, another remand is required to ensure that the 
Veteran's claims are appropriately developed prior to a Board 
decision.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the Veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Kent v. 
Nicholson, 
20 Vet. App. 1 (2006), which 

(a) describes precisely what evidence is 
necessary to reopen the Veteran's claim 
and 

(b) provides him with the older 
definition of "new and material 
evidence."  Specifically, that it is 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously of 
record is so significant that it must be 
considered in order to fairly decide the 
merits of the claim.

2.  Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. § 
3.159(c)(2), by obtaining all clinical 
and diagnostic test reports associated 
with the January 2003 VA heart 
examination, especially those ordered by 
the January 2003 examiner and pending at 
the time of the examination report.  If 
these records contain pertinent data that 
was not discussed in the examination 
report, then obtain an addendum to the 
January 2003 report.

If the diagnostic testing ordered by the 
January 2003 VA examiner was not 
conducted, or cannot be found, then 
schedule the Veteran for a new VA 
examination to determine the current 
nature and etiology of the claimed 
chronic heart disorder and hypertension.  
The examiner should review the claims 
folder and state that he/she has done so 
in the report.  Following a physical 
examination and all appropriate 
diagnostic testing (reports of which 
should be included with the examination 
report), the examiner should provide an 
opinion as to whether there is a current 
diagnosis of a chronic heart disorder 
and/or hypertension.  

If such diagnosis(es) are made, the 
examiner should then render an opinion 
regarding the etiology of the Veteran's 
currently diagnosed disabilities by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's current disability 
initially manifested in service? 

A complete rationale should be provided 
for any opinion expressed.

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claims.  

3.  Readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




